                                            Case 5:21-cv-00137-SVK Document 5 Filed 03/10/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SURIAL DIAZ,                                       Case No. 21-cv-00137-SVK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     PATRICK COVELLO,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Surial Diaz seeks federal habeas relief under 28 U.S.C. § 2254 from his state

                                  14   conviction and sentence. The Court orders respondent to show cause why the petition should not

                                  15   be granted.

                                  16                                             DISCUSSION

                                  17   A.     Standard of Review
                                  18          This Court may entertain a petition for a writ of habeas corpus “in behalf of a person in

                                  19   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  20   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  21   Hodges, 423 U.S. 19, 21 (1975). A district court shall “award the writ or issue an order directing

                                  22   the respondent to show cause why the writ should not be granted, unless it appears from the

                                  23   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  24   Summary dismissal is appropriate only where the allegations in the petition are vague or

                                  25   conclusory, palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d

                                  26   490, 491 (9th Cir. 1990) (quoting Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)).

                                  27   B.     Petitioner’s Claims
                                  28          In the habeas petition, petitioner states the following claims:
                                           Case 5:21-cv-00137-SVK Document 5 Filed 03/10/21 Page 2 of 3




                                   1          (1)(a) Petitioner’s Sixth Amendment right to confront the witness against him was

                                   2                 violated, see Dkt. 1 at 22-45;

                                   3          (1)(b) Petitioner’s right to due process was violated because evidence that the complaining

                                   4                 witness had previously made a false accusation of having been molested was

                                   5                 excluded, see id. at 22-45;

                                   6           (2)   Petitioner’s right to due process was violated because the judge's finding that each of

                                   7                 the counts had been committed on separate occasions was not supported by

                                   8                 sufficient evidence, see id. at 45-48;

                                   9          (3)    Petitioner’s Sixth Amendment and Fourteenth Amendment rights were violated

                                  10                 because the minimum and maximum term of each subordinate count was increased

                                  11                 based upon facts found by a judge, not a jury, see id. at 49-56;

                                  12          (4)    Petitioner’s Fourteenth Amendment rights were violated by the court of appeal’s
Northern District of California
 United States District Court




                                  13                 denial of petitioner’s motion to augment the record with a reporter’s transcript of

                                  14                 jury selection, see id. at 61-69.

                                  15          Liberally construed, petitioner has stated cognizable claims for relief. The Court orders

                                  16   respondent to show cause why the petition should not be granted as to these claims.

                                  17                                               CONCLUSION

                                  18          1.      The Clerk shall serve electronically a copy of this order upon the respondent and

                                  19   the respondent’s attorney, the Attorney General of the State of California, at the following email

                                  20   address: SFAWTParalegals@doj.ca.gov. The Petition and the attachments thereto are available

                                  21   via the Electronic Case Filing System for the Northern District of California.

                                  22          2.      Respondent shall file with the Court and serve on petitioner, within sixty days of

                                  23   the date this order is filed, an answer conforming in all respects to Rule 5 of the Rules Governing

                                  24   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                  25   Respondent shall file with the answer and serve on petitioner a copy of all portions of the

                                  26   underlying state criminal record that have been transcribed previously and that are relevant to a

                                  27   determination of the issues presented by the petition. If petitioner wishes to respond to the

                                  28   answer, he shall do so by filing a traverse with the Court and serving it on respondent within
                                                                                         2
                                           Case 5:21-cv-00137-SVK Document 5 Filed 03/10/21 Page 3 of 3




                                   1   twenty-eight days of the date the answer is filed.

                                   2          3.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                   3   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                   4   2254 Cases, within sixty days of the date this order is filed. If respondent files such a motion,

                                   5   petitioner shall file with the Court and serve on respondent an opposition or statement of non-

                                   6   opposition within twenty-eight days of the date the motion is filed, and respondent shall file with

                                   7   the Court and serve on petitioner a reply within fourteen days of the date any opposition is filed.

                                   8          4.      It is petitioner’s responsibility to prosecute this case. Petitioner is reminded that all

                                   9   communications with the Court must be served on respondent by mailing a true copy of the

                                  10   document to respondent’s counsel. Petitioner must keep the Court and all parties informed of any

                                  11   change of address by filing a separate paper captioned “Notice of Change of Address.” He must

                                  12   comply with the Court’s orders in a timely fashion. Failure to do so will result in the dismissal of
Northern District of California
 United States District Court




                                  13   this action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

                                  14          5.      Respondent shall file his Consent or Declination to Magistrate Judge Jurisdiction

                                  15   on or before the date his answer is due. This form can be found at

                                  16   www.cand.uscourts.gov/civilforms.

                                  17          SO ORDERED.

                                  18   Dated: March 10, 2021

                                  19

                                  20
                                                                                                      SUSAN VAN KEULEN
                                  21                                                                  United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
